 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10   PEDRO RANGEL,                                    Case No. 1:18-cv-01713-AWI
11                  Petitioner,                       DEATH PENALTY CASE
12          v.                                        ORDER GRANTING APPLICATION FOR
                                                      APPOINTMENT OF COUNSEL
13   RON DAVIS, Warden of California State
     Prison at San Quentin,                           (Doc. No. 1)
14
                    Respondent.                       ORDER GRANTING APPLICATION TO
15                                                    PROCEED IN FORMA PAUPERIS
16                                                    (Doc. No. 2)
17

18

19          On December 14, 2018, Petitioner Pedro Rangel, a state prisoner facing capital

20 punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing an application for

21 leave to proceed in forma pauperis and request for appointment of counsel to represent him.

22 (Doc. No. 1.) Therein, Petitioner supports both the request for appointment of counsel and his

23 separate motion to proceed in forma pauperis filed on his behalf by Kelly Culshaw, Assistant

24 Federal Defender, (Doc. No. 2), by attesting to his capital conviction and sentence following

25 direct review and state collateral proceedings, his belief in entitlement to redress, his need for

26 appointed counsel, and his indigence.
27                        I. REQUEST FOR APPOINTMENT OF COUNSEL

28          Section 3599(a)(2) of Title 18 of the United States Code provides for the appointment of
                                                    1
 1 one or more attorneys to represent an indigent person proceeding under 28 U.S.C. § 2254 to

 2 vacate a death sentence. Rule 191(c) of the Local Rules of the United States District Court for

 3 the Eastern District of California also provides for the appointment of counsel for indigent

 4 capital habeas petitioners. Under this rule, selection of counsel is made from a panel of attorneys

 5 qualified for appointment in death penalty cases and certified by a selection board appointed by

 6 the Chief Judge. Based on Petitioner’s submissions, he is entitled to appointment of counsel

 7 under 18 U.S.C. § 3599(a)(2).

 8                     II. APPLICATION TO PROCEED IN FORMA PAUPERIS

 9         Rule 3(a) of the Rules Governing § 2254 Cases in the United States District Courts

10 provides that a petitioner seeking in forma pauperis status shall file an affidavit of assets as

11 required by 28 U.S.C. § 1915. Rule 3(a) also requires a certificate from the prison stating the

12 amount on deposit in the petitioner’s accounts.       (See Doc. No. 7.)     Based on Petitioner’s

13 submissions, he has complied with the requirements of 28 U.S.C. § 1915 and Rule 3(a) of the

14 Rules Governing § 2254 Cases in the United States District Courts. He is entitled to proceed in

15 forma pauperis.

16                                             III. ORDER

17         The Court finds good cause to grant Petitioner’s application for appointment of counsel

18 and to proceed in forma pauperis.

19         Accordingly,

20         1.      Petitioner’s application for appointment of counsel is granted. The matter is

21                 referred to the Selection Board for the Eastern District of California for

22                 recommendation of suitable counsel.

23         2.      Petitioner’s application to proceed in forma pauperis is granted.

24
     IT IS SO ORDERED.
25

26 Dated: December 21, 2018
                                                SENIOR DISTRICT JUDGE
27

28
                                                    2
